Exhibit 10.2

 

WELLS FARGO

 

REVOLVING LINE OF CREDIT NOTE

 

 

 

$5,000,000.00

 

Beverly Hills, California

 

 

December 4, 2009

 

FOR VALUE RECEIVED, the undersigned HemaCare Corporation and Coral Blood
Services, Inc. (“Borrower”) promises to pay to the order of WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Bank”) at its office at Beverly Hills RCBO, 433 N. Camden
Drive, Suite 505, Beverly Hills, CA 90210, or at such other place as the holder
hereof may designate, in lawful money of the United States of America and in
immediately available funds, the principal sum of $5,000,000.00, or so much
thereof as may be advanced and be outstanding, with interest thereon, to be
computed on each advance from the date of its disbursement as set forth herein.

 

1.             INTEREST:

 

1.1           Interest. The outstanding principal balance of this Note shall
bear interest (computed on the basis of a 360-day year, actual days elapsed) at
a rate per annum 0.25000% above the Prime Rate in effect from time to time. The
term “Prime Rate” means at any time the rate of interest most recently announced
within Bank at its principal office as its Prime Rate, with the understanding
that the Prime Rate is one of Bank’s base rates and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.
Each change in the rate of interest hereunder shall become effective on the date
each Prime Rate change is announced within Bank.

 

1.2           Payment of Interest.  Interest accrued on this Note shall be
payable on the 1st day of each month, commencing January 1, 2010.

 

1.3           Default Interest. From and after the maturity date of this Note,
or such earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Bank’s option upon the occurrence, and during
the continuance of an Event of Default, the outstanding principal balance of
this Note shall bear interest at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to 4% above the rate of
interest from time to time applicable to this Note.

 

2.             BORROWING AND REPAYMENT:

 

2.1           Borrowing and Repayment.  Borrower may from time to time during
the term of this Note borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions of this Note and of the Credit Agreement between Borrower and Bank
defined below; provided however, that the total outstanding borrowings under
this Note shall not at any time exceed the principal amount stated above. The
unpaid principal balance of this obligation at any time shall be the total
amounts advanced hereunder by the holder hereof less the amount of principal
payments made hereon by or for Borrower, which balance may be endorsed hereon
from time to time by the holder. The outstanding principal balance of this Note
shall be due and payable in full on December 1, 2011.

 

2.2           Advances. Advances hereunder, to the total amount of the principal
sum available hereunder, may be made by the holder at the oral or written
request of (a) John Doumitt or Robert S. Chilton, any one acting alone, Who are
authorized to request advances and direct the disposition of any advances until
written notice of the revocation of such authority is received by the holder at
the office designated above, or (b) any person, with respect to advances
deposited to the credit of any deposit account of Borrower, which advances, when
so deposited, shall be conclusively presumed to have been made to or for the
benefit of Borrower regardless of the fact that persons other than those
authorized to request advances may have authority to draw against such account.
The holder shall have no obligation to determine whether any person requesting
an advance is or has been authorized by Borrower.

 

PROMNOTE.CA (05/09)

20091113012

 

Revolving Line of Credit Note

 

 

01178, #0262320210

 

 

 

1

--------------------------------------------------------------------------------


 

2.3           Application of Payments.  Each payment made on this Note shall be
credited first, to any interest then due and second, to the outstanding
principal balance hereof.

 

3.             EVENTS OF DEFAULT:

 

This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit Agreement between Borrower and Bank dated as of December 4, 2009,
as amended from time to time (the “Credit Agreement”). Any default in the
payment or performance of any obligation under this Note, or any defined event
of default under the Credit Agreement, shall constitute an “Event of Default”
under this Note.

 

4.             MISCELLANEOUS:

 

4.1           Remedies. Upon the occurrence of any Event of Default, the holder
of this Note, at the holders option, may declare all sums of principal and
interest outstanding hereunder to be immediately due and payable without
presentment, demand, notice of nonperformance, notice of protest, protest or
notice of dishonor, all of which are expressly waived by Borrower, and the
obligation, if any, of the holder to extend any further credit hereunder shall
immediately cease and terminate. Borrower shall pay to the holder immediately
upon demand the full amount of all payments, advances, charges, costs and
expenses, including reasonable attorneys’ fees (to include outside counsel fees
and all allocated costs of the holder’s in-house counsel), expended or incurred
by the holder in connection with the enforcement of the holder’s rights and/or
the collection of any amounts which become due to the holder under this Note,
and the prosecution or defense of any action in any way related to this Note,
including without limitation, any action for declaratory relief, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Borrower or any other person or entity.

 

4.2           Obligations Joint and Several. Should more than one person or
entity sign this Note as a Borrower, the obligations of each such Borrower shall
be joint and several.

 

4.3           Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of California.

 

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

 

HemaCare Corporation

 

 

 

 

 

By:

/s/ John Doumitt

 

 

 

John Doumitt, Chief Executive Officer

 

 

 

 

 

 

By:

/s/ Robert S. Chilton

 

 

 

Robert S. Chilton, Executive Vice President & Chief Financial Officer

 

 

 

 

 

 

Coral Blood Services, Inc.

 

 

 

 

 

By:

/s/ John Doumitt

 

 

 

John Doumitt, Chief Executive Officer

 

 

 

 

 

 

By:

/s/ Robert S. Chilton

 

 

 

Robert S. Chilton, Chief Financial Officer

 

 

 

2

--------------------------------------------------------------------------------